IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41478

STATE OF IDAHO,                                )     2014 Unpublished Opinion No. 642
                                               )
       Plaintiff-Respondent,                   )     Filed: July 24, 2014
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
GAYLAND DEEWAYNE KEHOE,                        )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and GRATTON, Judge

PER CURIAM
       Gayland Deewayne Kehoe was convicted of grand theft by possession of stolen property,
Idaho Code §§ 18-2403, 18-2407(1)(b)(3). The district court imposed a unified sentence of ten
years with three years determinate to run concurrently with sentences imposed in two separate
cases. Kehoe filed an Idaho Criminal Rule 35 motion, which the district court denied. Kehoe
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Kehoe’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Kehoe‘s
Rule 35 motion is affirmed.




                                              2